Title: To Thomas Jefferson from George Clinton, 14 October 1801
From: Clinton, George
To: Jefferson, Thomas


Sir
Albany Octr. 14th. 1801
I have now the honor to transmit to the Office of the Secretary at war a plan for fortifying the Port of New York projected by Coll. De. Puzy under the direction of my Predecessor, accompanyed with surveys and Maps of the Harbor and an explanatory Memoir of the Engineer—If any other information on the subject should be deemed Necessary Coll. Willet who has been employed as my Agent in this business will be able to furnish it, and it is with this view I have thought proper to make him the bearer of this dispatch—Although it would appear to me that in order to have concerted an acceptable plan of this kind, the views of the general Government respecting the Nature of the defence, and the monies to be expended ought to have been previously Ascertained, As for the want of this knowledge the most perfect project may be rejected; Yet as Mr. Dexter late Secretary at War by his letter to Governor Jay of the 28th. of June 1800 A Copy of which is inclosed, expressed a Contrary Opinion, the business was commenced and has been conducted according to his Ideas, at an expence little short of four thousand Dollars—It would be Difficult if not impracticable to calculate the expence which would attend the execution of the present plan tho’ it is easy to determine that it would very far exceed the sums contemplated to be advanced by this State, And it may be useful to remark that the Expenditure of them is expressly restricted to Fortifications to be erected on Lands within the State.
I have the honor to be with the highest respect & Esteem Your Most Obet. Servt—
Geo: Clinton
